NUMBER 13-19-00317-CV

                                    COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                             CORPUS CHRISTI - EDINBURG


IN RE THE MATTER OF THE MARRIAGE OF TANYA ANNE WALLACE
              AND DARRIAN L. WALLACE ET AL.


                           On Petition for Writ of Mandamus.


                            MEMORANDUM OPINION
Before Chief Justice Contreras and Justices Benavides and Longoria
           Memorandum Opinion by Justice Benavides1

        Relator Darrian L. Wallace filed a petition for writ of mandamus in the above cause

on June 20, 2019. The underlying proceeding arises from a suit affecting the parent-child

relationship and an order regarding grandparent possession and access to minor

children. Relator seeks to compel the trial court to vacate an interim temporary order

signed on September 18, 2018 and to grant relator’s petition for writ of habeas corpus.

Relator seeks emergency relief to stay the trial court’s September 18, 2018 order.


        1   See TEX. R. APP. P. 52.8(d) (“When granting relief, the court must hand down an opinion as in
any other case,” but when “denying relief, the court may hand down an opinion but is not required to do
so.”); id. R. 47.4 (distinguishing opinions and memorandum opinions).
      Mandamus is an extraordinary remedy issued at the discretion of the court. In re

Garza, 544 S.W.3d 836, 840 (Tex. 2018) (orig. proceeding) (per curiam). “[E]ven though

mandamus is not an equitable remedy, equitable principles largely govern its issuance.”

In re Dawson, 550 S.W.3d 625, 631 (Tex. 2018) (orig. proceeding) (per curiam); see In

re Int’l Profit Assocs., Inc., 274 S.W.3d 672, 676 (Tex. 2009) (orig. proceeding) (per

curiam); Rivercenter Assocs. v. Rivera, 858 S.W.2d 366, 367 (Tex. 1993) (orig.

proceeding).

      To obtain relief by writ of mandamus, a relator must establish that an underlying

order is void or a clear abuse of discretion and that no adequate appellate remedy exists.

In re Nationwide Ins. Co. of Am., 494 S.W.3d 708, 712 (Tex. 2016) (orig. proceeding); In

re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding);

Walker v. Packer, 827 S.W.2d 833, 839–40 (Tex. 1992) (orig. proceeding). Because

there is no remedy by appeal, temporary orders may be reviewed by mandamus. See In

re Derzapf, 219 S.W.3d 327, 334 (Tex. 2007) (orig. proceeding) (per curiam); Geary v.

Peavy, 878 S.W.2d 602, 603 (Tex. 1994) (orig. proceeding); Little v. Daggett, 858 S.W.2d
368, 369 (Tex. 1993) (orig. proceeding); see also TEX. FAM. CODE ANN. § 105.001.

      The Court, having examined and fully considered the petition for writ of mandamus

and the applicable law, is of the opinion that the relator has not met his burden to obtain

mandamus relief. Accordingly, we deny the petition for writ of mandamus and the request

for emergency relief. See TEX. R. APP. P. 52.8(a).

                                                               GINA M. BENAVIDES,
                                                               Justice

Delivered and filed the
21st day of June, 2019.



                                            2